Citation Nr: 0702294	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision in which 
the RO denied the veteran's claim for  service connection for 
PTSD.  The veteran filed a notice of disagreement (NOD) in 
December 2001 and the RO issued a statement of the case (SOC) 
in May 2002  The appellant filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2002.  
The RO issued supplemental SOCs (SSOCs) in July 2002 and July 
2006.

In his substantive appeal (VA Form 9) received in July 2002, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board at the RO (Travel Board hearing).  A 
Travel Board hearing was scheduled for March 9, 2004.  The 
veteran, through his representative requested that the 
hearing be postponed for six months and changed to a video 
conference hearing.  They were notified of the scheduled 
October 2004 video conference hearing via an August 2004 
letter;  however, the appellant failed to appear on the 
scheduled hearing date, and no further communication was 
received from the appellant or his representative regarding 
the hearing request or his failure to appear; thus, the 
hearing request is deemed withdrawn Accordingly, the Board 
will proceed with its review of this matter on the basis of 
the current record.  See 38 C.F.R. § 20.704(d) (2006).

In September 2004, the Board remanded this matter to the RO 
for further development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the July 2006 SSOC) and returned this matter to 
the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The weight of the competent and probative evidence on the 
question of psychiatric diagnosis establishes that the 
veteran does not meet the diagnostic criteria for PTSD. 


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD has been accomplished.

In a December 2004 post-rating notice letter, the RO notified 
the veteran and his representative of what the evidence 
needed to show to establish entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service, and 
credible supporting evidence that the claimed in service 
stressor occurred.  The RO also indicated the type of 
evidence needed to establish each element.  Thereafter, they 
were afforded opportunities to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
notified the appellant that VA is required to make reasonable 
efforts to obtain relevant records to support his claim, such 
as service medical records, medical records from the 
military, VA medical facility records, private facilities 
where VA authorized treatment, and Social Security 
Administration (SSA) records.  The RO specifically requested 
that the veteran complete and return the enclosed VA Form 21-
4142 for each doctor and medical facility where the veteran 
received treatment, and asked the veteran to identify and 
provide the necessary releases for any other medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Additionally, the RO requested that the 
veteran complete and return the VA Form 21-4138 for each VA 
medical facility where he received treatment.  The veteran 
was advised that he may submit his own disability statement, 
and was requested to submit "any treatment records pertinent 
to the claimed condition(s), especially those which are 
recent (within the last 12 months)".

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim. 

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the appellant has 
identified and submitted evidence in support of his claims.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  Accordingly, on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2006). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the document meeting the 
VCAA's notice requirements was provided to the veteran after 
the rating action on appeal.  However, the Board finds that, 
with respect to this matter, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the veteran has been notified of 
what is needed to substantiate his claim, and afforded 
several opportunities to present information and/or evidence 
in support of the claim, which he has done.  As a result of 
RO development, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the claim on appeal.  After the 
September 2004 notice letter-which  substantially completed 
VA's notice requirements-the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim on appeal.  After the receipt of 
additional evidence, the RO readjudicated the claim for 
service connection for PTSD on the basis of all the evidence 
of record (as reflected in the July 2006 supplemental SSOC). 

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the appellant's status is not in question.  
While the RO has not provided notice to the appellant 
regarding the degree of disability or the effective date 
pertaining to the disability, on these facts such omission is 
harmless.  Id.  As  the Board's decision herein denies the 
appellant's claim for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the matter herein decided has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim; as a result of these efforts, VA 
medical treatment records have been obtained from VA Medical 
Centers (VAMCs) in Washington, D.C., Pittsburgh, and 
Clarksburg, and from the Morgantown Veterans Center.  No 
further development in this regard is warranted.  The veteran 
also noted that he had received treatment from the Jesse 
Brown VAMC in Chicago, from 1979 to 1985; however, an October 
2005 response from that facility indicated that the veteran 
was not a patient.  The RO also arranged for the veteran to 
undergo VA examinations in connection with his claim  for 
service connection for PTSD, most recently in May 2005; the 
reports of those examinations have been associated with the 
claims file.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
Board also finds that there is no basis for further 
developing the record to create any additional evidence to be 
considered in connection with the claim on appeal. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Background

Service medical records reflect no findings or diagnosis of 
PTSD.  The report of the veteran's first psychiatric 
evaluation, a January 1969 Portsmouth U.S. Naval Hospital 
(USNH) psychiatric consult report documented the veteran's 
report of isolated episodes of homosexuality in the Navy, a 
sexual assault at age 14 while drugged by two men, and 
heterosexual activity with no problem.  The veteran was 
reported as depressed without suicidal or homicidal 
ideations.  The diagnostic impression was homosexuality.  
This examination was performed while awaiting administrative 
discharge from the Navy due to homosexuality.  In February 
1969, he reported experiencing two hyperventilation episodes 
assessed as chronic and acute anxiety.  

In April 1969, he was discharged under honorable 
administrative conditions because of homosexuality.  The 
April 1969 discharge report of medical examination reflected 
psychiatric normality and no further specialist examinations 
were recommended.

An October 1971 VA inpatient admissions report reflects an 
assessment of psychoneurosis with a cardiac component 
following the veteran's complaints of passing out and 
dizziness.  However, no formal psychiatric diagnosis was 
reported.  The veteran signed out against medical advice 
(AMA) because he did not want to be "locked in".

VA outpatient and inpatient records show regular treatment 
and evaluation of the veteran beginning in 1971 for 
psychiatric problems variously characterized as polysubstance 
dependence/abuse, somatoform disorder, marijuana 
dependence/use, cocaine dependence/use, panic, major 
depression, narcotic withdrawal, worsening affects/moods, 
substance induced mood disorder, explosive personality, 
suicidal ideation, and anxiety.  Several documents of record 
reference themes of abandonment, childhood physical, sexual, 
and mental abuse.  Numerous documents of record culminated in 
no stated psychiatric diagnosis.  

Various treatment records, dated from December 1974 to 
February 2002, reflect that the veteran received treatment 
for conditions not related to PTSD. 

A December 1974 VA inpatient hospital summary report notes 
that the veteran was treated for Giardia and malabsorption.  
A history of chronic drug abuse was noted.  The report 
reflects the veteran's claims that the chronic drug abuse was 
no longer a problem, and that he was not seeking medical or 
psychological aid.  It was noted that the veteran asserted 
continuing trouble with his nerves.  It was indicated that he 
was treated with Librium, but no psychiatric diagnosis was 
recorded.

In an April 1975 VA examination for "nerves and other 
difficulties", the examiner noted that the mentally 
competent without psychotic symptomatology.  He complained of 
vomiting and intestinal difficulties which resulted in a 
diagnosis of psycho physiologic GI disorder. 

The report of a September 1975 evaluation by a board of three 
neuropsychiatrists reflects that  no psychiatric diagnosis 
was found.  The Board opined that the clinical picture did 
not indicate the presence of psychosis, neurosis, or organic 
brain disease. They further opined that on the basis of 
available information, complemented by the neuropsychiatry 
evaluation, the correct mental symptom in military service 
was sexual orientation disturbance (homosexuality) associated 
with transient situational reaction.  The correct mental 
condition diagnosis in the April 1975 VA examination above 
was no disease found.  The board found that the psycho 
physiological gastrointestinal disorder diagnosis should be 
considered incorrect since GI symptoms were demonstrated to 
be due to the Giardia parasite.

VA medical records reflect that the veteran was hospitalized 
from January 1978 to March 1978 after ingesting an overdose 
of Seconal in the hospital lobby.  He admitted to ambivalence 
about dying, and was diagnosed with neurotic depression and 
homosexuality.  In the discharge summary, there was no 
mention of military sexual trauma, though his naval discharge 
for homosexuality was noted.

In an October 2000 Veterans Center treatment summary report, 
R. Kelly, MSW, LGSW, documents the veteran's participation in 
six PTSD counseling sessions.  The veteran's emotional, 
sexual, and physical childhood abuses were noted, as was the 
veteran's allegation that he was sexually assaulted aboard 
the U.S.S. Valcour AFGI and that he was court marshaled and 
discharged from the Navy after reporting the incident to a 
Chaplain.  The social worker assessed PTSD.

In the veteran's response to a January 2001 PTSD stressor 
development letter, he contended that he had PTSD related to 
an alleged April 1968 sexual assault aboard the U.S.S. 
Valcour AFGI.  He indicated that he volunteered for Vietnam 
twice (unsubstantiated by service personnel records).  The 
veteran indicated that, as a result of the alleged in-service 
sexual assault, he experienced depression, panic attacks, 
anxiety, increased prescription medication use, 
alcohol/substance abuse, disregard for civilian/military 
authority, obsessive behaviors, testing for HIV or STD's, and 
unexplained economic or social behavior changes.  

A February 2001 VA physician's assistant note indicates that 
the veteran reported for treatment after receiving the 
January 2001 PTSD stressor development letter.  The veteran 
was described as very anxious and apprehensive about 
recreating traumatic events about his military history, 
particularly the trauma.  Clinical findings reflected mild 
disorganization in his cognitive presentation, and looseness 
of associations.  The physician recorded an impression of 
PTSD with associated depression.

An April 2001 VA physician's assistant note assessed the 
veteran with hyperanxiety.  In July 2001, the veteran was 
evaluated for intense anxiety diagnosed as MMD and panic with 
agoraphobia.

VA medical records reflect that the veteran was hospitalized 
from January 2002 to February 2002 with symptoms of 
increasing depression and suicidal ideations.  In the 
February 2002 discharge summary, the psychiatrist reported 
the veteran's diagnosis as major depression.  During the 
hospitalization course, records note that he exhibited no 
suicidal/homicidal thoughts or evidence of psychosis.  Though 
he did allege sexual trauma, no combat related issues were 
alleged.  The psychiatrist noted that the veteran did not 
meet the criteria for inpatient care, needed acute outpatient 
follow up and psychological treatment, and that the veteran 
did not meet the PTSD criteria. 

From April 2003 to May 2003, the veteran was hospitalized at 
a VA facility for major depression, suicidal ideations, and 
polysubstance abuse.  Upon admission, the depression 
screening score was 9/9 and the veteran admitted to marijuana 
and cocaine use.  During the treatment course, it was noted 
that the veteran was motivated for a PTSD program.

The veteran had another VA hospitalization from December 2003 
to January 2004.  The assessment on admission was suicidal 
without a plan.  The veteran was claiming to have increased 
symptoms of PTSD because "things got worse" after going 
through the Morgantown Vet Center PTSD treatment program.  In 
the December 2003 nursing psychosocial history, the nurse 
noted a "history of substance abuse, having attended 
programs in the past, history of PTSD".  The veteran, after 
detoxification, accepted transfer to the Pittsburgh Hoptel 
Program for substance abuse treatment.  

In May 2005, the veteran underwent a VA a mental disorders 
examination.  After review of the veteran's claims file,  and 
examination and interview of the veteran, the examining 
psychologist opined that  the veteran's record, as well as 
his presentation, was not consistent with a diagnosis of 
PTSD.  The examiner noted that it appeared that the veteran 
had some distress associated with multiple sexual traumas but 
did not fit the current criteria for PTSD. 

The examiner specified that the veteran did not fulfill the 
diagnostic criteria for PTSD.  The examiner reported that the 
veteran was seen by multiple providers over the years and 
most consistently diagnosed with polysubstance abuse or 
dependence, mood instability, depression or bipolar disorder, 
as well as some anxiety symptoms.  The examiner further 
reported that it appeared that the veteran's history of 
numerous sexual assaults played a role in his interpersonal 
difficulties as well as his anxiety and depressive symptoms.  
He had an extensive history of abuse in childhood and 
reported one incident of sexual assault in the military.  The 
examiner opined that it  did not seem likely that the 
reported incident that occurred in the military would account 
for his extensive history of substance abuse over the years.  

The diagnostic impression was: recurrent depression, mild 
(unrelated to military service), and polysubstance abuse, in 
remission.  The psychologist's report was reviewed by a Board 
Certified psychiatrist who concurred with the reported 
findings.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  A 
diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2006), which incorporates the provisions 
of the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A more recent amendment to 38 C.F.R. § 
3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002).

In this case, the veteran has alleged that he suffers from 
PTSD as a result of an alleged sexual assault in service.  
However, the Board finds that the first element required to 
establish service connection for PTSD has not been met, 
inasmuch as the competent and probative medical evidence of 
record establishes that the veteran does not meet the 
diagnostic criteria for PTSD.

As indicated above, PTSD was not shown in service.  The 
record shows that the veteran's January 1969 and February 
1969 psychiatric examinations occurred while he was awaiting 
administrative discharge from the Navy due to homosexuality.  
The veteran was found psychiatrically normal on his April 
1969 service discharge examination with no further specialist 
examinations recommended.  e.  

The only post-service references to PTSD are reflected in an 
October 2000 Morgantown Vet Center Social Worker Report, a 
February 2001 VA physician's assistant note, an April 2003 
treatment note (indicating that the veteran was motivated for 
a PTSD program), and a December 2003 nurse's admission 
psychosocial note.  None of these references include 
explanation as to the basis for the assessment.   

Other post-service records reflect  psychiatric assessments 
including polysubstance dependence/abuse, somatoform 
disorder, marijuana dependence/use, cocaine dependence/use, 
panic, major depression, narcotic withdrawal, worsening 
affects/moods, substance induced mood disorder, explosive 
personality, suicidal ideation, and anxiety.  The diagnoses 
were not noted as related to any diagnosis of PTSD.  
Additionally, several documents of record referenced themes 
of abandonment, childhood physical, sexual, and mental abuse.  
Numerous documents of record culminated in no stated 
psychiatric diagnosis. 

The May 2005 psychological evaluation was arranged to resolve 
the question of whether he veteran, in fact, suffers from 
service-related PTSD.  After a comprehensive review of the 
records in the veteran's claims file, consideration of his 
military history, and a current examination, a VA 
psychologist concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  Such conclusion clearly was 
based on a review of the extensive record including the 
veteran's specific contentions, his service records, the 
post-service medical evidence, and a current examination of 
the veteran.  Also as indicated above, the VA psychologist's 
report was reviewed by a board certified psychiatrist who 
concurred with the findings.  

The Board finds that the May 2005 report constitutes 
probative evidence on the question of diagnosis.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board)

In addition to the medical evidence, the Board has taken into 
consideration the veteran's assertions advanced in connection 
with his claim.  While the Board does not doubt the sincerity 
of the veteran's belief that he suffers from service-related 
PTSD.   However, as indicated above, the claim decided herein 
turns on a medical matter-fundamentally, whether the veteran 
has the disability for which service connection is sought.  
As a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, his 
assertions as to diagnosis have no probative value.

As the competent and probative evidence on the question of 
psychiatric diagnosis establishes that the veteran does not 
meet the diagnostic criteria for PTSD, the Board finds that a 
critical element to establish service connection for such 
disorder is lacking, and that discussion of the remaining 
criteria of 38 C.F.R. § 3.304(f) simply is not necessary.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim,  that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


